Citation Nr: 0816861	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  06-14 421	)	DATE
	)
	)




On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania




THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
death pension benefits in the principal amount of $16,157.




ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel

INTRODUCTION

The veteran served on active duty in the military from April 
1951 to April 1954.  He died in May 1989.  The appellant is 
his widow.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a August 2005 decision of the Department of Veterans 
Affairs (VA) Committee on Waivers and Compromises (COWC) at 
the Regional Office (RO) in Philadelphia, Pennsylvania.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

A request for a waiver must be made within 180 days following 
the date of a notice of indebtedness issued by VA to the 
debtor.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 
1.963(b) (2007).  VA regulations provide that notice means 
written notice sent to a claimant or payee at his or her 
latest address of record.  38 C.F.R. § 3.1(q) (2007).  
Furthermore, such notice must be made promptly, in writing, 
and notify the debtor of his or her rights and remedies and 
the consequences of failure to cooperate with collection 
efforts.  38 C.F.R. § 1.911(b) (2007).

In a July 2002 letter, the RO notified the appellant that her 
pension benefits were being reduced effective December 1, 
1998 because of income that had not been previously reported.  
She was notified that this resulted in an overpayment of 
benefits and she would be notified shortly of the exact and 
amount of the overpayment and given information about 
repayment.  The letter notified her of her appellate rights, 
but did not notify her of her right to request a waiver 
within 180 days.  In the August 2005 decision and the March 
2006 statement of the case (SOC), the COWC indicated that she 
was advised of the amount of the indebtedness and waiver 
rights in a letter dated July 19, 2002.  Because her request 
for a waiver was received more than 180 days after this 
notification, her request was denied as untimely.  A copy of 
the notification letter is not in the claims folder.  

There are certain procedures the Debt Management Center (DMC) 
must follow when a waiver request involves an issue of 
timeliness and there are no hard copies available of the 
relevant notices.  See OF Bulletin, 99.GC1.04 (May 14, 1999).  
The DMC must provide verification of the date on which the 
initial notice of indebtedness and the right to request 
waiver were dispatched by the DMC to the debtor.  This 
verification must be in the form of a signed, written 
certification from DMC management identifying the date of 
dispatch of the notice.  The DMC must also provide a printout 
of the screen from the Centralized Accounts Receivable Online 
System (CAROLS) that indicates the date of dispatch of the 
DMC's initial notice of the debtor.  A statement that 
explains the details of the screen must accompany the screen 
printout.  In addition, the DMC must also provide a copy of 
the type of form letter sent to the debtor.  Finally, the DMC 
must provide a copy of any correspondence received from the 
debtor in response to the initial notice.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all relevant records 
from the DMC concerning the creation of 
the overpayment in question, and notice 
provided to the appellant.  If hard copies 
of the notice are unavailable, request 
that DMC management provide signed, 
written certification verifying the date 
of dispatch of the notice, and the address 
to which the notice was sent.  (See OF 
Bulletin, 99.GC1.04 (May 14, 1999)).  Also 
request that the DMC provide a printout of 
the screen from CAROLS indicating the date 
of dispatch of the DMC's initial notice to 
the appellant along with a statement 
explaining the details of the screen 
printout.  In addition, request that the 
DMC provide a copy of the type of form 
letter sent to her, and copies of any 
correspondence received from her in 
response to the form letter.  

2.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

